EXHIBIT 10.7.2

 

AMENDMENT NO. 1

TO

THE ADMINISTRATIVE AND INVESTMENT SERVICES AGREEMENT

between

State Street Bank and Trust Company

and the

American Bar Retirement Association

(As Amended and Restated)

November 18, 2002

 

WHEREAS, State Street Bank and Trust Company, a Massachusetts trust company
(“State Street Bank”), and the American Bar Retirement Association, an Illinois
not-for-profit corporation (“ABRA”) have heretofore entered into an
Administrative and Investment Services Agreement (As amended and Restated),
dated November 18, 2002 (the “AISA Agreement”);

 

WHEREAS, the AISA Agreement obligates State Street Bank to provide certain
services defined therein as Trustee Services, including the obligation to
establish, maintain and serve as trustee of the ABA Members Collective Trust (as
defined therein);

 

WHEREAS, Section 16.07 of the AISA Agreement provides that it can be amended by
written agreement between State Street Bank and ABRA; and

 

WHEREAS, State Street desires to substitute its wholly-owned subsidiary, State
Street Trust Company of New Hampshire, a New Hampshire trust company (“State
Street Trust”), for State Street Bank as trustee of the ABA Members Collective
Trust and ABRA has agreed to permit such substitution, subject to certain terms
and conditions.

 

NOW, THEREFORE, in consideration of the mutual promises set forth below and
other good and valuable consideration the receipt of which is hereby
acknowledged, State Street Bank and ABRA hereby agree as follows:

 

1. The AISA Agreement is amended by inserting the following new Sections 1.64,
1.65, 1.66 and 1.67 immediately following Section 1.63 appearing in Article 1
thereof, by appropriately renumbering the remaining Sections of Article 1 and by
appropriately renumbering all cross-references thereto:

 

1.64 “State Street Trust Agreement” means the agreement identical in form and in
substance to the agreement attached hereto as Exhibit B and entered into between
State Street and State Street Trust pursuant to Section 12.16 of this Agreement.

 

1.65 “State Street Trust Amendment” means the amendment to the ABA Members
Collective Trust identical in form and in substance to the amendment attached
hereto as Exhibit D.



--------------------------------------------------------------------------------

1.66 “State Street Trust” means State Street Bank and Trust Company of New
Hampshire, a trust company organized under the laws of the State of New
Hampshire, all the capital stock of which is owned by State Street or an
Affiliate.

 

1.67 “State Street Trust Guaranty” means the guaranty agreement identical in
form and in substance to the agreement attached hereto as Exhibit C as executed
and delivered pursuant to Section 12.16 of this Agreement.

 

2. Article 12 is amended by adding the following new Section 12.16 immediately
following Section 12.15 appearing therein:

 

12.16 Substitution of State Street Trust as Trustee of the ABA Members
Collective Trust. (a) Agreement Between State Street and State Street Trust.
State Street shall enter into the State Street Trust Agreement with State Street
Trust to provide the Trustee Services required of State Street under this
Agreement, other than those Trustee Services required by Article 3. Such
agreement shall be identical in form and in substance with the form of the State
Street Trust Agreement, and ABRA shall be a third-party beneficiary of such
agreement. The performance by State Street Trust of its obligations under the
State Street Trust Agreement shall discharge any obligations imposed upon State
Street under the AISA Agreement to the extent such agreement contemplates that
State Street will serve as trustee of the ABA Members Collective Trust. State
Street also shall execute and deliver to ABRA, on behalf of the Program, the
Employers and the Investors a guaranty of the performance of State Street Trust
that is identical in form and in substance with the State Street Trust Guaranty.

 

(b) Substitution of State Street Trust as Trustee of the ABA Members Collective
Trust. Upon execution of the State Street Trust Agreement by all parties thereto
and upon execution by State Street of the State Street Guaranty and its delivery
to ABRA as provided in Section 12.16(a), State Street may amend the ABA Members
Collective Trust to substitute State Street Trust for State Street as trustee
thereof by executing an amendment identical in form and in substance to the
State Street Trust Amendment, and upon such execution, State Street Trust shall
be substituted for State Street as trustee of the ABA Members Collective Trust.

 

(c) Effect of Insolvency of State Street Trust. Notwithstanding any provision of
this Agreement, the State Street Trust Agreement or the State Street Trust
Amendment to the contrary, effective immediately upon the occurrence of an
Insolvency or Regulatory Event (as defined below) State Street shall without any
further approval by it or State Street Trust succeed as trustee of the ABA



--------------------------------------------------------------------------------

Members Collective Trust, and State Street Trust shall, from and after such
time, no longer be trustee of the Collective Trust (and shall be deemed to have
resigned as trustee of the Collective Trust as of such time); provided, that
nothing herein shall relieve State Street Trust of any of its liabilities
arising pursuant to the Declaration of Trust prior to such time. The appointment
of State Street as successor trustee will immediately vest title of the assets
of the Collective Trust in State Street as successor trustee without any
separate instrument or conveyance. As used herein, “Insolvency or Regulatory
Event” means (i) the issuance or entry of a decree or order by an applicable
state or federal bank regulator or a court of competent jurisdiction declaring
or adjudicating State Street Trust a bankrupt or insolvent, or approving as
properly filed a petition seeking reorganization, arrangement, adjudication or
composition of or in respect of State Street Trust under any applicable
bankruptcy, insolvency, reorganization or other similar law, or appointing a
receiver, liquidator, assignee, trustee, or similar official of State Street
Trust or of any substantial part of its property or ordering the winding up or
liquidation of its affairs; (ii) the institution by State Street Trust of
proceedings to be declared or adjudicated a bankrupt or insolvent, or the
consent by it to the institution of bankruptcy or insolvency proceedings against
it, or the filing by it of a petition or answer or consent seeking
reorganization or relief under any applicable bankruptcy, insolvency,
reorganization or other similar law, or the consent by it to the filing of any
such petition or to the appointment of a receiver, liquidator, assignee, trustee
or similar official of State Street Trust or of any substantial part of its
property, or the admission by it in writing of its inability to pay its debts
generally as they become due and its willingness to be declared or adjudicated a
bankrupt; (iii) the seizure of State Street Trust or any substantial part of its
property by an applicable state or federal bank regulator or pursuant to an
order of a court of competent jurisdiction; or (iv) the issuance of a cease and
desist or similar order against State Street Trust by an applicable state or
federal bank regulator if such order prohibits, enjoins or otherwise prevents
State Street Trust Company from acting as trustee of the Collective Trust. State
Street shall cause the Board of Directors and the Chief Financial Officer of
State Street Trust to inform State Street and ABRA in writing of the occurrence
of an Insolvency or Regulatory Event. If a person claiming to be a creditor of
State Street Trust alleges in writing that an Insolvency or Regulatory Event has
occurred, State Street Trust shall promptly notify State Street and ABRA, and
State Street shall determine whether such event has occurred and report the
results of such determination, and the reasons therefor, to ABRA in writing.



--------------------------------------------------------------------------------

3. Except as modified hereby, the AISA Agreement shall remain in full force and
effect, without modification or waiver.

 

IN WITNESS WHEREOF, the parties have caused this instrument to be executed by
their duly authorized officers on this 1st day of November, 2004.

 

STATE STREET BANK AND TRUST COMPANY

By:

 

/s/ James S. Phalen

--------------------------------------------------------------------------------

Title:

 

Executive Vice President

AMERICAN BAR RETIREMENT ASSOCIATION

By:

 

/s/ Stuart M. Lewis

--------------------------------------------------------------------------------

Title:

 

President